Case 2:17-cv-00222-MCA-MAH Document 122 Filed 05/21/21 Page 1 of 2 PageID: 758




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  NEXT CLEANERS, LLC,

                     Plaintiff,                                    Civil Action No.

         -against-                                             17-cv-0222 (MCA) (MAH)

  JONATHAN MIODUSZEWSKI,                                    STATUS REPORT AND
  JON SIMKOWITZ, YELLOW BEAR                             CERTIFICATION OF COUNSEL
  CLEANERS (WESTFIELD), and YELLOW
  BEAR CLEANERS (CRANFORD),




        Pursuant to 28 U.S.C. § 1746, I, JULIO C. GOMEZ, of full age certify as follows:

        1.      I am a solo practitioner for the firm GOMEZ LLC Attorney At Law, counsel for

 Plaintiff Next Cleaners, LLC in the above-captioned matter. I submit this Certification pursuant

 to the Court’s Text Order dated April 30, 2021 (Dkt. No. 121).

        2.      The parties have continued to confer and make progress on settlement.

 Undersigned counsel and defendant Mioduszewski conducted an additional Zoom call with SPOT,

 Plaintiffs’ point of sale payment processing system vendor, to coordinate a second data pull that

 will form part of the consideration in the settlement being worked out between the parties.

        3.      Defendant Mioduszewski has represented that he is satisfied with the data that will

 be exchanged for purposes of settlement. Communications with SPOT are completed and the

 parties are now finalizing settlement terms and provisions.

        4.      Plaintiff has transmitted to defendant Simkowitz and to defendant Mioduszewski

 revised drafts of written settlement agreements resolving all claims; final comments and revisions

 from defendants are pending.


                                                 1
Case 2:17-cv-00222-MCA-MAH Document 122 Filed 05/21/21 Page 2 of 2 PageID: 759




        5.        The parties expect to submit executed settlement agreements and a proposed Order

 for the court to retain jurisdiction during the scheduled payout of settlement funds within the next

 two (2) weeks.

        I certify under penalty of perjury that the foregoing is true and correct.



 Executed on May 21, 2021                                              s/ Julio C. Gomez
                                                                       Julio C. Gomez


                                                                GOMEZ LLC ATTORNEY AT LAW
                                                                1451 Cooper Road
                                                                Scotch Plains, NJ 07023
                                                                Tel 908.789.1080
                                                                Fax 908.780.1081
                                                                Email jgomez@gomezllc.com




                                                  2
